Citation Nr: 1644430	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  09-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was most previously before the Board in April 2016.

The Veteran appeared before the undersigned Veterans Law Judge in September 2016 and delivered sworn testimony via video conference hearing in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


First, remand is required to obtain a VA examination.  The Board finds that VA has not met its duty to assist because it has not yet provided Veteran with an examination.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).

The Veteran asserts that she has a psychiatric disorder that resulted from her active service.  At her September 2016 Board hearing the Veteran stated that a private physician had diagnosed her with depression in 1984 and that VA had diagnosed her with bipolar disorder in 2005.  The Veteran stated that she had gone through basic training with a cast on her right leg and she was getting depressed as she was not able keep up with her squad and was afraid that she wasn't going to be able to graduate with her class.  Asked as to why she had sought treatment when she got out of service in 1984, the Veteran stated that she had started to drink heavily and was "just down in the dumps."  She would be crying one minute and then the next minute she would be laughing and she felt as if she were on a roller coaster going up and down.  She would also isolate herself and she would feel nervous in crowds.  After service she had been through a PTSD program that helped, but she was currently isolating herself again and did not feel comfortable around people.  The Veteran essentially stated that her current symptoms were the same as those that had started during service and had continued thereafter.

Although her service treatment records (STRs) do not reveal complaints or findings related to a psychiatric disorder, the Veteran has provided competent and credible lay evidence of symptoms during service and since that time.  Additionally, VA records dated in 2005 and 2006 provide diagnoses of non-combat PTSD, bipolar disorder, and generalized anxiety.  Private medical records from 1990 diagnose major depressive disorder at the time of a hospital admission for suicidal ideations and being a danger to herself.  Accordingly, there are current disabilities, an indication of in-service events, and an indication that the disorders may be related to service, and an examination is warranted.

Second, remand is required to attempt to obtain Social Security Administration (SSA) records.  SSA records indicate that the Veteran is or has recently been in receipt of SSA benefits based, at least in part, on psychiatric disability.  These records may be relevant to the current appeal.  As such, pursuant to the duty assist, the records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after June 25, 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

3.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

4.  After any additional records are associated with the claims file, provide the Veteran with a VA psychiatric examination.  The claims file should be made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must identify all current psychiatric disorders.  For each such disorder diagnosed, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that each disorder had its onset in service or within one year thereafter, or is etiologically related to her active service.

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




